           Case 5:19-cv-00903-G Document 28 Filed 01/16/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA


PATRICK ROTH,

        Plaintiff,                                          Case No. civ-19-903-G

v.                                                          Hon. Charles B. Goodwin

JOHN RICKETTS (BADGE #1126);
and OKLAHOMA CITY, a political
subdivision of the State of Oklahoma,

        Defendants,

______________________________________/


      PLAINTIFF’S RESPONSE TO DEFENDANT OKLAHOMA CITY’S
                       MOTION TO DISMISS

        NOW COMES Plaintiff, Patrick Roth, by and through counsel, Solomon M.

Radner and Excolo Law, PLLC, and responds to Defendant’s Motion to Dismiss as

follows:

     1. Defendant City requests that claims against Defendant Ricketts in his official

        capacity be dismissed. Plaintiff agrees with the applicable law and does not

        oppose Defendant’s request. Defendant Ricketts remains a Defendant in his

        individual capacity.




                                           1
         Case 5:19-cv-00903-G Document 28 Filed 01/16/20 Page 2 of 2




   2. Defendant City requests any claims of punitive damages against the City be

      dismissed. Plaintiff agrees with the applicable law and does not oppose

      Defendant’s request. Claims for punitive damages remain against Defendant

      Ricketts.

Plaintiff does not object to the propositions as outlined in Defendant’s motion.

                                              Respectfully Submitted,
                                              EXCOLO LAW, PLLC

                                              /s/ Solomon M. Radner
                                              Solomon M. Radner (pro hac vice)
                                              MI Bar No. P73653
                                              Attorney for Plaintiff
                                              26700 Lahser Road, Suite 401
                                              Southfield, MI 48033
                                              (866) 939-2656
                                              sradner@excololaw.com
Dated: January 16, 2020




                          CERTIFICATE OF SERVICE

      I hereby affirm that on January 16, 2020, I caused the foregoing
      document to be filed electronically with the United States District Court
      and that a copy of said document was served on all counsel of record
      through the Court’s CM/ECF electronic filing system.

                              /s/ Solomon M. Radner


                                          2
